Eish, P. J.
While the prosecutor was engaged in an altercation with another person, he was fired on by two bystanders. The evidence strongly indicated that the shots which took effect were fired by the defendant, and there was sufficient evidence to have sustained a verdict for assault with intent to murder, for which the defendant was indicted. There was evidence, however, that another bystander also fired, and it is not absolutely certain which pistol contained the bullets which took effect. It appears, from a note of the judge, that at the request of counsel for the defendant he charged on the law of shooting at another, and the defendant was convicted of that offense. It is assigned as error that the verdict is contrary to law and the evidence; the plaintiff in error insisting here that he should have been found guilty of assault with intent to murder, or not guilty. There was evidence to warrant the charge in reference to shooting at another. But in any event the defendant can not complain • of a verdict which was rendered *570in conformity with a charge requested by himself. Quattlebaum v. State, ante, 433.

Judgment affirmed,.


All the Justices concur, except Simmons, O. J., absent.